                 Case 2:19-cr-00118-MHT-SMD Document 1 Filed 02/20/19 Page 1 of 8


AO 91 (Rev. 1 1/11) Criminal Complaint

                                     UNITED STAtf:017'- 44RICT COURT
                                                       for the
                                            rilc3 FEB 20 P 3: 14 -1
                  United States of America                      Ciy;TT.7,
                             v.
            CLARENCE WRIGHT LANE, JR.
                                                                       eaše' No.         lqm01:
                                                                                              1117-5761°
                                                                )
                                                                )
                                                                )
                                                                )
                           Defendant(s)


                                               CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           January 15-February 19, 2019     in the county of              Covington         in the
        Middle         District of          Alabama         ,the defendant(s) violated:

            Code Section                                                 Offense Description
21 USC 841                                    Drug distribution
18 USC 922(d)                                 Sale of ammunition/firearm to prohibited person




          This criminal complaint is based on these facts:
Please see attached Affidavit which is incorporated by reference herein.




         62f Continued on the attached sheet.

                                                                                                lainant's signature


                                                                                          Printed name an       le

Sworn to before me and signed in my presence.


Date:       "Z--72C/i
                                                                                            Judge's sig ature

City and state:                    Montgomery, Alabama                   STEPHEN M. DOYLE, U.S. MAGISTRATE JUDGE
                                                                                     Printed name and title
Case 2:19-cr-00118-MHT-SMD Document 1 Filed 02/20/19 Page 2 of 8




                                  AFFIDAVIT

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
   Explosives(ATF), United States Department of Justice. I am a graduate of the
   Tennessee Law Enforcement Training Academy in Nashville, Tennessee, the
   Criminal Investigation Training Program (CITP)in Glynco, Georgia, and the ATF
   National Academy's Special Agent Basic Training(SABT)also located in
   Glynco, Georgia. Prior to joining ATF,I was a police officer for approximately
   seven and one-half years in Cleveland, Tennessee. I currently hold a Bachelor's of
   Science from the University of Tennessee-Chattanooga in Criminal Justice and a
   Master's of Science from Liberty University in Criminal Justice-Public
   Administration. I am currently assigned to the ATF Montgomery Field Office. As
   an ATF Special Agent(SA), I am charged with investigating violations of Federal
   Firearms Laws. I am also familiar with investigations with, but not limited to
   arsons, explosives, and federal narcotic laws.

2. On January 8, 2019, this affiant met with Confidential Informant #13629 to
   conduct as controlled purchase of a firearm from Clarence Wright LANE,JR
   ("CP) who is known to traffick and sell firearms from Alabama to New York.
   The ATF-Rochester, NY Field Office on December 22, 2017 utilized their CI to
   purchase two(2)firearms from LANE in the amount of one-thousand dollars
   ($1,000.00) in Rochester, NY. On this same date (01/08/2019), CI# 13629 met
   with LANE at an address in Elba, Alabama to purchase three (3)firearms. Upon
   CI# 13629's arrival, LANE entered CI# 13629 vehicle; as the two individuals
   were talking, LANE was asked about a shooting that occurred in Enterprise, AL.
   LANE admitted to CI# 13629 that he and others shot multiple rounds at some
   individuals at a location in Enterprise, AL. After LANE and CI# 13629's
   discussion, LANE proceeded with one (1)firearm transaction out of three (3)
   agreed upon. CI# 13629 purchased a Norinco, model: SKS,7.62 X 39 caliber
   rifle, S/N: 24008812 from LANE for four-hundred twenty-five dollars($425)
   using ATF agent cashier funds. LANE told CI# 13629 that he would contact
   him/her later that evening to sell the CI two additional firearms that had been
   discussed.

3. At approximately 1741 hours, LANE contacted CI# 13629 advising him/her that
   he was ready to sell the two firearms. LANE advised CI# 13629 to meet him at a
   local gas station in Enterprise, AL and follow him, LANE,to a location for the
   transaction. The ATF, Alabama State Bureau ofInvestigations, and local law
   enforcement agencies followed CI# 13629 to a location in Geneva Co., AL. CI#
   13629 pulled into a parking lot and parked while the other vehicle left the parking
   lot and pulled into a housing location. Law enforcement surveilled the vehicle that
   the CI followed to the location and observed LANE enter and leave an unknown
   address to pair back up with CI# 13629.




                                        1
Case 2:19-cr-00118-MHT-SMD Document 1 Filed 02/20/19 Page 3 of 8




4. CI# 13629 stated that when LANE arrived back to the parking lot, LANE
   approached the driver side door and placed two(2)firearms in his/her lap. CI#
   13629 paid LANE nine-hundred dollars($900) of ATF Agent cashier funds for
   both firearms and left the location. The firearms that were purchased from LANE
   was a: Mossberg International, model: 715P,.22 caliber pistol, S/N: MK3986597
   and an IWI-Israel, model: Uzi Pistol, .22 caliber pistol, S/N: W1008048.

5. On the evening of Monday, January 14, 2019, CI# 13629 contacted Special Agent
   Porter regarding him/her speaking to LANE at a local gas station. CI# 13629
   stated that LANE told him/her that he had a Glock 43,9mm for sale. According to
   CI# 13629, LANE emphasized that the Glock 43 was "hot" and he wanted to get
   rid of it.

6. On January 15, 2019, ATF and SBI utilized CI# 13629 to conduct a controlled
   purchase of two(2)firearms from Clarence "Cr LANE in Opp, AL. On the
   morning of January 15, 2019, ATF and SBI provided CI# 13629 with an
   electronic surveillance device equipped with audio and video capabilities to
   capture the transaction. At approximately 1018 hours, CI# 13629 left the staging
   area to meet LANE at an apartment complex off Gavin St. behind the Pizza Hut in
   Opp, AL. Upon arrival, CI# 13629 called out to investigators that LANE was
   exiting from apartment "B95" located at the Carver Court Apartments.


7. When LANE entered the CI# 13629's vehicle, CI# 13629 told LANE that he was
   a convicted felon. LANE sold a Glock 43,9mm,S/N: BHVX555 for four-hundred
   dollars ($400). CI# 13629 paid for the firearm using ATF Agent cashier funds.
   While LANE was in the vehicle with CI# 13629, LANE pulled out another
   firearm, a small Beretta handgun that he stated he would sell for one-hundred,
   twenty-five dollars ($125). CI# 13629 told LANE that he wanted to purchase the
   Beretta and would return to purchase it.


8. CI# 13629 left the location and met with ATF Special Agent Porter and SBI
   Agents at a pre-determined location and provided CI# 13629 with additional agent
   cashier funds in the sum of one-hundred, twenty five dollars($125)to purchase
   the Beretta. CI# 13629 returned back to 95 Carver Court(on Gavin St., B95)the
   same location of the first purchase of the Glock 43. LANE again was observed
   exiting from apartment "B95", entering the CI's vehicle and sold him/her the
   small Beretta, model: 21A,.22 caliber, S/N: DAA439622 for one-hundred,
   twenty-five dollars ($125).


9. On January 16, 2019, ATF and SBI utilized CI# 13629 to conduct a controlled
   purchase ofthree (3)firearms from CJ LANE in Opp Alabama. CI# 13629 stated
   that LANE initially stated that he had a Berretta .9mm and a Berretta .40 caliber
   handgun for sale prior to the transaction.

                                        2
Case 2:19-cr-00118-MHT-SMD Document 1 Filed 02/20/19 Page 4 of 8




10. LANE through Facebook Messenger told CI# 13629 to meet him at the same
    location off Gavin St, apartment B95,95 Carver Courts. CI# 13629 traveled to the
    location and CI# 13629 stated to agents that a silver Tahoe was sitting in front the
    location. LANE exited from apartment B95, entered the CI# 13629's vehicle and
    sold a Berretta, 96 Brigadier,.40 caliber, S/N: BER206275 and a Taurus,
    PT145PRO,.45 caliber, S/N: NCV01276 for six-hundred, twenty-five dollars
   ($625). LANE did not have the Berretta .40 caliber handgun to sell CI# 13629 and
    substituted the Taurus, PT145PRO,.45 caliber. LANE charged CI# 13629 fifty-
    dollars($50) more for the Taurus. CI# 13629 was not provided enough agent
    cashier funds, but LANE allowed CI# 13629 to pay him the fifty dollars($50)
    later.

11. LANE told the CI, prior to leaving the location that he had a .380 caliber handgun
    with a "red beam" for sale for two-hundred, dollars ($200). CI# 13629 left the
    location and met with ATF Special Agents and SBI who provided two-hundred,
    fifty dollars ($250)to CI# 13629 to purchase the .380 caliber handgun and pay off
    the debt of fifty-dollars($50) owed to LANE.


12. CI# 13629 attempted to return back to the purchase location(95 Carver Court)
    where LANE told him he would remain at, but LANE advised him/her that he had
    a traffic crash at the Hardee's restaurant across the street. CI# 13629 asked LANE
    if he wanted CI# 13629 to come to the restaurant for the transaction. LANE
    agreed and told CI# 13629 to meet him at the restaurant; CI# 13629 advised that
    he/she observed LANE hand the firearm to his "cousie, known to CI# 13629 as
   "SoldieC, who approached him/her for the transaction. The firearm that CI#
    13629 purchased was a Taurus, TLP,.380 caliber, handgun, S/N: 45730D.


13. On January 23, 2019, CI# 13629 contacted SA Porter and told him that "Clarence
   "Cr LANE had contacted him/her regarding firearms LANE wanted to sell
    him/her. CI# 13629 stated that LANE also had methamphetamine to sell him/her.
     CI# 13629 was instructed to set up a controlled purchase with LANE for three (3)
    ounces of methamphetamine and three (3)firearms.


14. On January 24,2019, ATF and 22nd Judicial Drug Task Force Agents met with
    CI# 13629 at a predetermined location to conduct a controlled purchase of
    evidence from LANE. SA's Porter and Maddox searched CI# 13629 and his/her
    vehicle for contraband prior to the controlled purchase taking place. No
    contraband was located.


15. CI# 13629 received a call from LANE. LANE stated to CI# 13629 that he did not
    have one of the firearms promised and he would try to obtain a replacement



                                         3
Case 2:19-cr-00118-MHT-SMD Document 1 Filed 02/20/19 Page 5 of 8




   firearm. LANE told CI# 13629 that he had a handgun for $200, a rifle for $300
   and each ounce of methamphetamine would cost $350.


16. Special Agent Porter provided CI# 13629 with $1,800.00 of official Agent
    Cashier funds for the purchase of up to three (3)firearms and three (3) ounces of
    methamphetamine. CI# 13629 was equipped with Drug Task Force electronic
    audio/video surveillance devices for the controlled purchase.


17. CI# 13629 departed the staging area followed by surveillance units. CI# 13629
    went to LANE's residence (95 Carver Court, off Gavin St) and made contact with
    him. During the contact, CI# 13629 purchased approximately 84 grams of
    suspected methamphetamine, a Rossi, model M68,.38 caliber, revolver, s/n:
    D673761, a Ruger, model 10/22,.22 caliber rifle, s/n: 828-33239 and a Taurus,
    model PT111,9mm caliber, s/n: TJR57542 for one thousand eight hundred
    dollars ($1,800.00). Surveillance units observed a black male exiting from
    apartment A90 off Carver Court off Kellum Street and provided the
    methamphetamine to LANE and CI# 13629. The black male was also observed
    entering CI# 13629's vehicle for the narcotic transaction. Audio and video
    captured the face of the black male.


18. After the deal was concluded, surveillance units followed CI# 13629 to a
    predetermined meet location and recovered the narcotics and firearms purchased
   from LANE. Special Agent Porter recovered three (3)firearms and SA Maddox
    recovered the suspected methamphetamine. After the evidence was collected, CI#
    13629's person and vehicle were searched by Special Agent's Porter and Young.
    Special Agent Maddox conducted a presumptive field test on the suspected
    methamphetamine. The crystal like substance tested positive for
    methamphetamine.


19. CI# 13629 stated to agents that LANE advised that he travels to New York to sell
    firearms and admitted to being involved in a shooting at a club. Agents are aware
    that LANE and several other males were involved in a shooting that took place at
    a local night club where a person was killed during the shooting.


20. On January 31, 2019, ATF and SBI utilized ATF CI# 13629 to purchase a firearm
    and three (3) ounces of methamphetamine from Clarence LANE Jr.("CF).
    According to CI# 13629, on January 30, 2019, LANE told him/her that he had a
    Glock 43, 9mm caliber handgun for four-hundred, fifty dollars($450.00) and
    three (3)"zips"(commonly known as ounces)for three-hundred, fifty dollars
   ($350.00) per ounce for sale that he was willing to sell CI# 13629.



                                        4
Case 2:19-cr-00118-MHT-SMD Document 1 Filed 02/20/19 Page 6 of 8




21. Prior to ATF and SBI meeting CI# 13629, CI# 13629 stated that LANE no longer
    had the Glock 43,9mm for sale because he sold the firearm. However, according
    to CI# 13629, LANE stated that he would sell his own MAC-90,7.62 X 39 pistol
    to CI# 13629 for one-thousand dollars($1,000.00) along with the three (3) ounces
    of methamphetamine. CI# 13629 was instructed by Special Agent Porter to ask
    LANE to reconsider his asking price for the amount of nine-hundred dollars
   ($900.00). According to CI# 13629, LANE agreed to the price for the MAC-90.


22. CI# 13629 consented to his/her vehicle and his/her person being searched just
    prior to meeting LANE for the purchase. An audio/video device was given to CI#
    13629 to audio and video record the transaction between LANE and him/her.
    Special Agent Porter provided CI# 13629 with one-thousand, nine-hundred, fifty
    dollars ($1,950.00) of ATF agent cashier funds to purchase the MAC-90 and the
    three (3) ounces of methamphetamine from LANE.


23 CI# 13629 left the staging location and later arrived in front of 95 Carver Court,
   off Gavin Street(Apt B95)and met LANE. LANE exited CI# 13629's vehicle,
   retrieved a firearm from a burgundy Expedition SUV that drove up, and brought
   the firearm to CI# 13629. LANE then re-entered CI# 13629's vehicle and the two
   drove to 90 Carver Court, Kellum Street, to get the methamphetamine. A black
   male subject exited from 90 Carver Court, off Kellum Street, Apt A90 (the same
   location and subject who brought the three (3) ounces of methamphetamine on
   January 24, 2019), the male gave LANE the methamphetamine, LANE gave the
   money to the male, LANE handed CI# 13629 the purchased narcotics, and CI#
   13629 left the location.


24. When CI# 13629 arrived back at the staging location, Special Agent Porter
    retrieved both the firearm and the narcotics from the passenger seat of CI#
    13629's vehicle. CI# 13629 consented to another search of his/her person and
    vehicle by ATF special agents. The firearm that Special Agent Porter recovered
    was a: Norinco, model: MAC-90, S/N: 9372664, 7.62 X 39 pistol. The narcotics
    that Special Agent Porter recovered weighed eighty-five (85) grams ((3) ounces)
    and the crystal rock like substance field tested positive for methamphetamine.


25. On February 13, 2019, CI# 13629 informed ATF Special Agent Porter that LANE
    had two(2).38 caliber revolvers for sale for the price of six-hundred dollars
   ($600). CI# 13629 inquired about methamphetamine LANE had for sale.
    According to CI# 13629, LANE stated that he had methamphetamine and it stayed
    at the same location as previous transactions, 90 Carver Court. CI# 13629 was
    instructed by Special Agent Porter to purchase the two(2) handguns and three (3)
    ounces of methamphetamine for a controlled purchase on February 14, 2019.



                                        5
Case 2:19-cr-00118-MHT-SMD Document 1 Filed 02/20/19 Page 7 of 8




26. On February 14, 2019, ATF and SBI utilized CI# 13629 to purchase two (2)
    firearms and three (3) ounces of methamphetamine from LANE. CI# 13629 was
    provided one-thousand, seven hundred dollars ($1,700) of agent cashier funds to
    purchase the firearms and narcotics. At approximately 1021hours, CI# 13629
    arrived at 95 Carver Courts, off Gavin St and met with LANE. LANE entered CI#
    13629's vehicle told CI# 13629 that he at that time only had one out of the two
   firearms with him. While inside the vehicle, LANE instructed CI# 13629 to drive
    to the backside of90 Carver Court, off Kellum St. to purchase the
    methamphetamine. A short time later, a black male exited from rear door of 90
    Carver Court and entered the rear passenger seat of CI# 13629's vehicle. LANE
    handed the black male the money that CI# 13629 provided LANE,the black male
    handed LANE methamphetamine, and LANE then gave CI# 13629 the
    methamphetamine.

27. CI# 13629 asked the black male how much one (1) pound of methamphetamine
    would cost. The black male stated he would sell a pound for five-thousand, one-
    hundred dollars ($5,100) to CI# 13629. After the conversation ended, the black
    male left the location and CI# 13629 returned LANE to 95 Carver Court, off
    Gavin St. CI# 13629 left the location and was followed by agents back to the
   staging location where Special Agent Porter retrieved one Taurus- Model: 85
   Protector Poly,.38, S/N: JY13463, Revolver and a small plastic bag containing a
   crystal rock like substance inside. The crystal rock like substance had a weight of
   2.9 ounces or 81.2 grams. Special Agent Porter conducted a field test on the
   substance, which tested positive for methamphetamine. CI# 13629 returned fifty-
    dollars ($50) of agent cashier funds back from the transaction. CI# 13629's person
   and vehicle were searched prior to and after the controlled purchase.

28. Shortly after CI# 13629 returned to the staging location, LANE contacted CI#
    13629 on Facebook Messenger regarding the second firearm. CI# 13629 was
    provided with three-hundred dollars($300) of agent cashier funds to purchase the
   firearm. Agents followed CI# 13629 back to the location of95 Carver Court, off
    Gavin St. to purchase the firearm. LANE told CI# 13629 that he wanted three-
    hundred dollars($300)for the firearm. However, CI# 13629 offered LANE two-
    hundred, seventy-five dollars ($275), in which LANE agreed on the price. Upon
    arrival, Special Agent Porter retrieved the firearm from CI# 13629's vehicle; the
   firearm was a Rossi- Model: M68,.38, S/N: AA212662, Revolver. CI# 13629
    returned twenty-five dollars($25) of agent cashier funds. CI# 13629's person and
    vehicle was searched prior to and after the controlled purchase for contraband, no
    contraband was discovered.

29. To date February 19, 2019, a total of fourteen (14)firearms and a total weight of
    8.9 ounces of methamphetamine have been purchased utilizing CI# 13629 from
    Clarence Wright LANE,JR (`CJ")in the Middle District of Alabama.




                                        6
 Case 2:19-cr-00118-MHT-SMD Document 1 Filed 02/20/19 Page 8 of 8




  30. Based upon all the information set out above and upon my experience in the
      investigation of Federal Firearms Licensees and knowledge ofthe Federal
      Firearms Laws I believe that probable cause exists that LANE's activities
      constitute a violation of Title18 U.S.C. § 922(d), and Title 21 U.S.C. § 841(a)(1).
      In light ofthe foregoing, I respectfully request that an arrest warrant be issued for
      Clarence Wright LANE,JR ("CJ").

                                         Respectfully submitted,




                                           ecial     t Julius Q. Porter
                                          ureau of Alcohol, Tobacco, Firearms and Explosives
                                        (ATF)


Subscribed and sworn to before
me on the2tday of Fe          ,2019.



STEPHEN . DOYLE
UNITED STATES MAGISTRATE JUDGE




                                           7
